Citation Nr: 0426816	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 (West 2002)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
December 1979.  He died in October 1996.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), denying the appellant 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.

In April 2004, the appellant and the veteran's daughter 
appeared at the RO and offered testimony via videoconference 
in support of her claim before the undersigned Veterans Law 
Judge sitting in Washington DC.  The transcript of that 
testimony has been associated with the veteran's claims file.

In October 1996 the veteran submitted a claim for an 
increased rating of his gastric ulcer.  This claim was 
pending at the time of his death.  The appellant's claim for 
death benefits, VA form 21-534, received in November 1996 is 
also a claim for accrued benefits.  Accordingly, this issue 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is claiming death benefits pursuant to 38 
U.S.C.A. § 1151.  The veteran's death certificate shows that 
the veteran died in October 1996 of a gastric adenocarcinoma 
while he was a patient at the VA Medical Center in 
Fayetteville, North Carolina

The appellant contends that the fatal gastric carcinoma 
should have been detected earlier than it was in course of VA 
treatment, and that the failure of the VA to undertake 
appropriate studies and detect the cancer prior to the time 
it was detected hastened the veteran's death and constituted 
negligent VA clinical care.  Specifically, she contends that 
symptoms of that cancer including inability to eat certain 
foods, stomach pain, and difficulty holding food down were 
complained of by the veteran in the course of VA treatment 
for a significant period of time prior to the discovery of 
cancer in September 1996, and these complaints of symptoms 
should have resulted, but for the VA's negligence, in the VA 
discovering the veteran's cancer or the VA's referring the 
veteran for medical evaluations or tests that would have 
discovered that cancer at a point in time earlier than the 
cancer's actual discovery, and that having done this would 
have likely resulted in treatment prolonging the veteran's 
life.   

In support of her contention the appellant has submitted a 
statement from a private physician, Dr. M. F. P., who has 
asserted that the failure of the veteran's health care 
providers to identify probable Helicobacter Pylori infection 
precluded a cure of the veteran's gastric ulcer and permitted 
the development of his gastric cancer.  This physician has 
also asserted that the failure to expeditiously obtain 
appropriate diagnostic studies between 1991 and September 
1996 to enable palliative therapies resulted in extensive and 
advanced disease and ultimately the veteran's premature 
death.

Of record is a VA medical opinion dated in March 2003.  After 
reviewing the opinion, the Board finds that additional 
development in this area is warranted.  

Effective September 2, 2004, a new regulation concerning 
claims filed pursuant to 38 U.S.C. 1151 was implemented.  
38 C.F.R.§ 3.361 reads, in part, as follows:
 
§ 3.361 Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a) Claims subject to this section-(1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims 
and claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of 
benefits is subject to the provisions of § 
3.400(i).  For claims received by VA before 
October 1, 1997, see § 3.358...

(b) Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or CWT (compensated work 
therapy) program upon which the claim is based to 
the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped. VA considers each involved body part or 
system separately.

(c) Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death 
due to training and rehabilitation services or 
CWT program must meet the causation requirements 
of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause.

(2) Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.

(3) Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or

(ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances 
specified in § 17.32(b) of this chapter, as in 
emergency situations.

(2) Events not reasonably foreseeable.  Whether 
the proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined 
based on what a reasonable health care provider 
would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was 
the type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of § 17.32 of 
this chapter.....

The RO has not had the opportunity to review the appellant's 
claim in conjunction with the new regulation nor has the 
appellant been informed of 38 C.F.R.§ 3.361.   

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should request the VA Medical 
Centers in Fayetteville and Durham, North 
Carolina to furnish originals, or copies 
certified by the appropriate hospital 
administrator, of the complete records 
covering the period from 1987 to 
September 16, 1996, including progress, 
doctors', and nurses' notes, from the 
veteran's hospitalization at the Durham 
facility from March 20, to March 22, 
1991.  All such available records should 
be associated with the veteran's claims 
folder.  If any records are not 
available, a notation to that effect 
should be made in the veteran's claims 
folder. 

2.  Thereafter, the claims folder should 
be forwarded the VA examiner who reviewed 
the veteran's records in March 2003 for 
an addendum.  Request the examiner to 
again review the claims folder to include 
the April 2004 fax from Dr.P. and any 
other additional evidence and to render 
an opinion as to whether it is as likely 
as not that any treatment rendered or 
lack of said treatment to include 
diagnostic studies, from 1991 to 
September 16, 1996, to include April 17, 
1996, resulted in additional disability 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance on the part of VA or an 
event not reasonably foreseeable.  If 
yes, whether it is as likely as not that 
the additional disability was involved in 
the veteran's death.  A complete rational 
for any opinion expressed should be 
included in the addendum.    

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
38 C.F.R.§ 3.361.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC), which includes 38 C.F.R.§ 3.361.  
An appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board for further 
appellate consideration
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

    _________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



